ROTHENBERG, J.
We find no error and affirm the portion of the trial court’s order finding good cause' to prohibit the defendant from filing any further pro se pleadings, motions, or petitions related to his convictions and sentencing in circuit court case number 92-16967, and directing the clerk of the circuit court to refuse to accept further filings by the defendant' unless they have been reviewed and signed by a duly licensed attorney and member of the Florida Bar in good standing. However, to the extent that the trial court’s order can be read to have also ordered forfeiture of twenty-five percent of the. defendant’s accumulated gain time, we reverse. While the trial court may recommend such a sanction, it cannot itself order the Department of Corrections to impose such a sanction. See § 944,279, Fla. Stat. (2015); Isom v. State, 43 So.3d 776 (Fla. 5th DCA 2010); Hall v. State, 752 So.2d 575 (Fla.2000).
Affirmed in part; and reversed in part for correction of the order consistent with this opinion.